As filed with the Securities and Exchange Commission on August 10, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BUREAU OF FUGITIVE RECOVERY, INC. (Exact name of registrant as specified in its charter) Colorado 84-1306078 (State or other jurisdiction of Incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 132 W. 11th Avenue Denver, Colorado 80204 (720) 266-6996 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Frank Ficarra Chief Executive Officer BUREAU OF FUGITIVE RECOVERY, INC. 132 W. 11th Avenue Denver, Colorado 80204 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Andrew I. Telsey, Esq. Andrew I. Telsey, P.C. 12835 E. Arapahoe Road Tower I Penthouse #803 Englewood, CO 80112 Tel: (303) 768-9221 As soon as practicable after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box:[_] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:[_] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company: [_]Large accelerated filer[_]Accelerated filer [_]Non-accelerated filer [X]Smaller reporting company CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1)(2) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price (3) Amount of Registration Fee Common Stock, Par value $0.001 per share ……… $ $ $ Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(a) and (g) under the Securities Act of 1933. Represents the number of shares of Common Stock issued to the Selling Stockholders pursuant to our March 2007 private placement. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. 2 Subject to Completion, dated August , 2010 PROSPECTUS PRELIMINARY PROSPECTUS BUREAU OF FUGITIVE RECOVERY, INC. 2,350,000 Shares of Common Stock This Prospectus relates to the offer and sale of up to 2,350,000 shares of our Common Stock (“Common Stock”) held by Selling Stockholders listed beginning on page 13 of this Prospectus (the “Selling Stockholders”), (the “Offering”). See “SELLING STOCKHOLDERS.” The Selling Stockholders may sell their shares of our Common Stock from time to time at the initial price of $0.03 per share until our common shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. See “DETERMINATION OF OFFERING PRICE,” “SELLING STOCKHOLDERS” and “PLAN OF DISTRIBUTION.” We will pay the expenses of registering these shares. We will not receive any proceeds from the sale of shares of Common Stock in this Offering. All of the net proceeds from the sale of our Common Stock will go to the Selling Stockholders. Our Common Stock is not currently listed for trading on any exchange. It is our intention to seek quotation on the OTC Bulletin Board (the “OTCBB”) or other national exchange, if we qualify for listing on the same. There can be no assurances that our Common Stock will be approved for trading on the OTCBB, or any other trading exchange. Investing in our Common Stock involves a high degree of risk. You should invest in our Common Stock only if you can afford to lose your entire investment. SEE “RISK FACTORS” BEGINNING ON . The information in this Prospectus is not complete and may be changed. This Prospectus is included in the registration statement that was filed by Bureau of Fugitive Recovery, Inc. with the Securities and Exchange Commission. The Selling Stockholders may not sell these Shares until the registration statement becomes effective. This Prospectus is not an offer to sell these Shares and is not soliciting an offer to buy these Shares in any State where the offer or sale is not permitted. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is , 2010 3 TABLE OF CONTENTS Page No. Prospectus Summary 3 Special Note About Forward-Looking Statements 5 Risk Factors 5 Use of Proceeds 9 Determination of the Offering Price 9 Market Price of and Dividends on the Company’s Common Equity and Related Stockholder Matters 10 Selling Stockholders 10 Plan of Distribution 11 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Description of Business 15 Management 19 Executive Compensation 20 Security Ownership of Certain Beneficial Owners & Management 21 Certain Relationships and Related Transactions 22 Description of Securities 22 Shares Eligible for Future Sale 23 Interests of Named Experts and Counsel 24 Legal Matters 24 Experts 24 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 24 Additional Information 24 Financial Statements 25 2 4 PROSPECTUS SUMMARY This summary provides an overview of certain information contained elsewhere in this Prospectus and does not contain all of the information that you should consider or that may be important to you. Before making an investment decision, you should read the entire Prospectus carefully, including the “Risk Factors” section and the financial statements and the notes to the financial statements. In this Prospectus, the terms “BFR,” “the “Company,” “we,” “us” and “our” refer to Bureau of Fugitive Recovery, Inc., unless otherwise specified herein. Overview Bureau of Fugitive Recovery, Inc. (“BFR” “we,” “our” or the “Company”) was incorporated on April 26, 1995, in the State of Colorado under the name Colorado Security Patrol Inc.On March 12, 2007 we filed an amendment to our Articles of Incorporation changing our name to “Bureau of Fugitive Recovery, Inc.” Our initial business was to provide a variety of security services on both a residential and commercial basis.In March 2007 we expanded our operations to include tracking and apprehension of offenders who had failed to appear in court or had otherwise had their bond revoked, creating a liability for the person or entity that had posted the bail bond.We recognized that we were able to avoid the significant competition that we were experiencing in the security services business, as we believed that there was no major companies engaged in the apprehension of offenders as there existed in the security services industry.As of the date of this registration statement, we emphasize tracking and apprehension of offenders who had failed to appear in court or had otherwise had their bond revoked in the State of Colorado as our principal business.We are currently considering expanding our operation into other states via acquisition.See “DESCRIPTION OF BUSINESS – Growth by Acquisitions,” below.Most of our current clients are bail bonding companies. In March 2007 we engaged in a private offering of our Common Stock.We sold 235 shares of our Common Stock to thirty-nine investors at a price of $30 per share and received aggregate net proceeds of $7,050.Subscriptions were accepted from seven (7) “accredited” investors, as that term is defined under the Securities Act of 1933, as amended (the “33 Act” or the “Securities Act”). We relied upon the exemption from registration provided by Regulation D promulgated under the 33 Act to issue these Shares. See “DESCRIPTION OF SECURITIES.”Thereafter, in December 2009 we undertook a forward split of our issued and outstanding shares of Common Stock whereby 10,000 shares were issued in exchange for every one share then issued and outstanding.All references in this Prospectus to our issued and outstanding Common Stock are presented on a post-forward split basis. We incurred net losses of ($3,186) during the three months ending March 31, 2010, and ($37,017) during the year ending December 31, 2009.During our fiscal year ended December 31, 2008, we generated net income of $1,143. We have had minimal sales since our inception, including $4,244 during our fiscal year ended December 31, 2009 and $20,148 during our fiscal year ended December 31, 2008. Based upon our current business plan, we expect to continue to incur losses at least until the end of 2010 and there can be no assurances that we will ever establish profitable operations. See “RISK FACTORS.” Our executive offices are located at 132 W. 11th Avenue, Denver, Colorado 80204, telephone (720) 266-6996. 3 5 About The Offering Common Stock to be Offered by Selling Shareholders 2,350,000 shares. This number represents approximately 31% of the total number of shares outstanding following this Offering. Number of shares outstanding before and after the Offering Use of Proceeds We will not receive any proceeds from the sale of the Common Stock. Risk Factors See the discussion under the caption “RISK FACTORS” and other information in this Prospectus for a discussion of factors you should carefully consider before deciding to invest in our Common Stock. Because we are not selling any of our Common Stock as part of this Offering, the number of issued and outstanding shares of our Common Stock will remain the same following this Offering. Selected Financial Data The following selected financial data should be read in conjunction with our financial statements and the related notes to those statements included in “FINANCIAL STATEMENTS”and with “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” appearing elsewhere in this Prospectus.The selected financial data has been derived from our audited and unaudited, reviewed financial statements. Statement of Operations: Year Ended December 31, Three Months Ended March 31, (Unaudited) (Unaudited) Revenues $ Total operating expenses $ Income (Loss) from operations $ ) $ $ )
